UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended March 31, 2014 OR oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period from to . Commission File Number: 001-35824 Professional Diversity Network, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware (State or other jurisdiction of incorporation or organization) 80-0900177 (I.R.S. Employer Identification No.) 801 W. Adams Street, Suite 600, Chicago, Illinois 60607 (address of principal executive offices) (Zip Code) Telephone: (312) 614-0950 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed, since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large-accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non−accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x There were 6,316,027 shares outstanding of the registrant’s common stock as of May 14, 2014. 1 PROFESSIONAL DIVERSITY NETWORK, INC. FORM 10-Q FOR THE THREE MONTHS ENDED MARCH 31, 2014 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Condensed Balance Sheets as of March 31, 2014 and December 31, 2013 3 Condensed Statements of Comprehensive Loss for the Three Months Ended March 31, 2014 and 2013 4 Condensed Statements of Stockholders’ Equity for the Three Months Ended March 31, 2014 5 Condensed Statements of Cash Flows for the Three Months Ended March 31, 2014 and 2013 6 Notes to Condensed Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 21 PART II - OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosure 22 Item 5. Other Information 22 Item 6. Exhibits 22 SIGNATURES 23 2 PART I ITEM 1.FINANCIAL STATEMENTS Professional Diversity Network, Inc. CONDENSED BALANCE SHEETS (Unaudited) March 31, December 31, Current Assets: Cash and cash equivalents $ $ Accounts receivable Short-term investments - Prepaid expenses and other current assets Total current assets Property and equipment, net Security deposits Capitalized technology, net Goodwill Trade name Deferred tax asset Total assets $ $ Current Liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Warrant liability Total current liabilities Commitments and contingencies Stockholders' Equity Common stock, $0.01 par value, 25,000,000 shares authorized, 6,318,227 shares issued and 6,316,027 shares outstanding as of March 31, 2014 and December 31, 2013 Additional paid in capital Accumulated deficit ) ) Treasury stock, at cost; 2,200 shares at March 31, 2014 and December 31, 2013 ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited financial statements. 3 Professional Diversity Network, Inc. CONDENSED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) Three Months Ended March 31, Revenues Recruitment services $ $ Consumer advertising and consumer marketing solutions revenue Total revenues Costs and expenses: Cost of services Sales and marketing General and administrative Depreciation and amortization Gain on sale of property and equipment - ) Total costs and expenses Loss from operations ) ) Other income (expense) Interest expense - ) Interest and other income Other income (expense), net ) Change in fair value of warrant liability Loss before income taxes ) ) Income tax (benefit) expense ) Net loss $ ) $ ) Other comprehensive (loss) income: Net loss $ ) $ ) Unrealized gains on marketable securities - Comprehensive loss $ ) $ ) Net loss per common share, basic and diluted $ ) $ ) Shares used in computing pro forma net loss per common share: Basic and diluted Pro-forma computation related to conversion to a C corporation upon completion of initial public offering: Historical pre-tax net loss before taxes $ ) $ ) Pro-forma tax (benefit) provision ) ) Pro-forma net loss $ ) $ ) Pro-forma loss per share - basic and diluted Unaudited pro-forma loss per share $ ) $ ) Weighted average number of shares outstanding The accompanying notes are an integral part of these unaudited financial statements. 4 Professional Diversity Network, Inc. CONDENSED STATEMENT OF STOCKHOLDERS’ EQUITY (Unaudited) Common Stock Additional Paid In Accumulated Treasury Stock Total Stockholders' Shares Amount Capital Deficit Shares Amount Equity Balance at December 31, 2013 $ $ $ ) $ ) $ Net loss - - - ) - - ) Balance at March 31, 2014 $ $ $ ) $ ) $ The accompanying notes are an integral part of these unaudited financial statements. 5 Professional Diversity Network, Inc. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Depreciation and amortization Deferred tax (benefit) expense ) Change in fair value of warrant liability ) ) Gain on sale of property and equipment - ) Interest added to notes payable - Accretion of interest on notes payable - Changes in operating assets and liabilities: Accounts receivable Accounts payable ) Accrued expenses Prepaid expenses and other current assets ) ) Deferred income ) - Net cash (used in) provided by operating activities ) Cash flows from investing activities: Purchases of marketable securities ) - Costs incurred to develop technology ) ) Sale of property and equipment - Purchases of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Distributions to members - ) Proceeds from IPO, net of offering costs - Deferred IPO costs - ) Net cash provided by financing activities - Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ Supplemental disclosures of other cash flow information: Cash paid for income taxes $
